DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 4/19/22, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of 1/21/22 have been withdrawn. 
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 13 is objected to because of the following informalities: in lines 2 and 4 “measured between the root and the top” should read --measured between the root and the tip--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 12-14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebelt (DE 19947633 A1 – translation previously provided) in view of Suciu et al (US 20160207631 A1).
For claim 1, Lebelt discloses an aircraft wing (Fig. 4) comprising a root (at fuselage connection); a tip (at ends of wings); an inboard wing part comprising a leading edge, a trailing edge, and a mid-chord line (3); an outboard wing part comprising a leading edge, a trailing edge, and a mid-chord line (2); a junction between the inboard wing part and the outboard wing part (junction where pod is located), and an engine (Fig. 4, engine suspended below junction);
wherein the inboard wing part has a shape that is anhedral (Fig. 4) and is swept back extending downwardly and aft, away from the root and towards the junction (Page 4: Para 3, negative sweeping of the wing section – “section 1 of the wing is to the rear”); and
wherein the outboard wing part has a shape that is dihedral (Fig. 4) and is swept forward, extending upwardly and forward, away from the junction and towards the tip (Page 4: Para 3, negative sweeping of the wing section – “section 2 swept forward”).
But fails to disclose that the engine has an air intake positioned aft of the mid-chord line of each of the inboard and outboard wing parts, wherein less than all of the engine is positioned above the junction, viewed from a front of the aircraft wing.
However, Suciu teaches an aircraft wing (24) with an engine (26) mounted mid-way along the wing (Fig. 2) that has an air intake (Fig. 6: inlet 116) positioned aft of a mid-chord line of the wing when viewed from above (Fig. 2), wherein less than all of the engine is positioned above the junction, viewed from a front of the aircraft wing (Fig. 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lebelt by mounting the engine with an air intake positioned aft of the mid-chord line of each of the inboard and outboard wing parts, wherein less than all of the engine is positioned above the junction, viewed from a front of the aircraft wing as disclosed by Suciu. One of ordinary skill in the art would have been motivated to make this modification for weight and balance purposes, for control and dynamic purposes by moving the thrust further aft, or for scooping “relatively laminar air at freestream total pressure into the inlet duct 78 and, thus, the turbine engine core 52” (Suciu: Para 0044).
For claim 2, Lebelt as modified discloses the aircraft wing according to claim 1, wherein the engine is mounted at the junction (Fig. 4).
For claim 5, Lebelt as modified discloses the aircraft wing according to claim 1, wherein the air intake is positioned to ingest a first span-wise flow of air which flows outwardly along an upper surface of the inboard wing part towards the junction and a second span-wise flow of air, which flows inwardly along an upper surface of the outboard wing part towards the junction (by nature of the positioning of the engine partially within the wing and aft of the wing sections which sweep down and back toward the engine, some of the air will flow span-wise to be ingested into the engine air intake).
For claim 6, Lebelt as modified discloses the aircraft wing according to claim 1, wherein: the junction comprises a pod (as modified by Suciu, Fig. 8: inlet pod 80), and at least part of the engine is positioned higher than, in a vertical direction, the pod (Suciu: Fig. 8).
For claim 7, Lebelt as modified discloses the aircraft wing according to claim 1, wherein the air intake is positioned to ingest boundary layer air which flows across the junction (by nature of the position of the engine, some boundary layer air will flow across the junction and then into the engine, which is located at the junction).
For claim 8, Lebelt as modified discloses the aircraft wing according to claim 1, wherein the junction comprises a pod (as modified by Suciu, Fig. 8: inlet pod 80).
For claim 12, Lebelt as modified discloses the aircraft wing according to claim 1, wherein the aircraft wing has a span, measured from the root to the tip (Fig. 4); and the inboard wing part and/or the outboard wing part has a span which is greater than 10% of the span of the wing (the wing only has the two sections – inboard and outboard – therefore necessarily one of them must be greater than 10% of the total span, since if one of them is not (for example 5%) then the other would be (95% in this example)).
For claim 13, Lebelt as modified discloses the aircraft wing according to claim 1, wherein a distance of the inboard wing part, measured between the root and the tip of the aircraft wing along a respective surface of the inboard wing part, is less than a distance of the outboard wing part, measured between the root and tip of the aircraft wing along a respective surface of the outboard wing part (Pg 2 Para 5 states that the size of the wing sections are variable). It would have been an obvious matter of design choice to make the inboard wing part with a span less than the outboard wing part, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to make this change “depending on the application conditions or application requirements” (Lebelt Pg 2 Para 5) for purposes of aerodynamic control and balance.
For claim 14, Lebelt as modified discloses an aircraft comprising a pair of wings according to claim 1 (Fig. 4).
For claim 16, Lebelt discloses an aircraft wing (Fig. 4) comprising a root (at fuselage connection); a tip (at ends of wings); an inboard wing part (3); an outboard wing part (2); and a junction between the inboard wing part and the outboard wing part (junction where pod is located); and an engine (Fig. 4, engines suspended below junction) wherein the inboard wing part has anhedral (Fig. 4) and is swept back so that it extends downwardly and aft away from the root towards the junction (Page 4: Para 3, negative sweeping of the wing section – “section 1 of the wing is to the rear”), and the outboard wing part has dihedral (Fig. 4) and is swept forward so that it extends upwardly and forward away from the junction towards the tip (Page 4: Para 3, negative sweeping of the wing section – “section 2 swept forward”), 
But fails to disclose that is positioned such that less than all of the engine is above the junction, viewed from a front of the aircraft wing, the engine comprising an air intake that is positioned to ingest a first span-wise flow of air, which flows outwardly along an upper surface of the inboard wing part towards the junction, and a second span-wise flow of air, which flows inwardly along an upper surface of the outboard wing part towards the junction
However, Suciu teaches an aircraft wing (24) with an engine (26) mounted mid-way along the wing (Fig. 2) that has an air intake (Fig. 6: inlet 116) positioned aft of a mid-chord line of the wing when viewed from above (Fig. 2), wherein less than all of the engine is positioned above the junction, viewed from a front of the aircraft wing (Fig. 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lebelt by mounting the engine with an air intake positioned aft of the mid-chord line of each of the inboard and outboard wing parts, wherein less than all of the engine is positioned above the junction, viewed from a front of the aircraft wing as disclosed by Suciu. One of ordinary skill in the art would have been motivated to make this modification for weight and balance purposes, for control and dynamic purposes by moving the thrust further aft, or for scooping “relatively laminar air at freestream total pressure into the inlet duct 78 and, thus, the turbine engine core 52” (Suciu: Para 0044).
As modified, the air intake is positioned to ingest a first span-wise flow of air, which flows outwardly along an upper surface of the inboard wing part towards the junction, and a second span-wise flow of air, which flows inwardly along an upper surface of the outboard wing part towards the junction (by nature of the positioning of the engine partially within the wing and aft of the wing sections which sweep down and back toward the engine, some of the air will flow span-wise along the inboard and outboard wing parts to be ingested into the engine air intake).
For claim 17, Lebelt as modified discloses the aircraft wing according to claim 1, wherein the aircraft wing has a span, measured from the root to the tip (Fig. 4); and the inboard wing part and/or the outboard wing part has a span which is greater than 20% of the span of the wing (the wing only has the two sections – inboard and outboard – therefore necessarily one of them must be greater than 20% of the total span, since if one of them is not (for example 5%) then the other would be (95% in this example)).
For claim 18, Lebelt as modified discloses the aircraft wing according to claim 1, bit fails to disclose that the inboard wing part and/or the outboard wing part has a span which is greater than 50% of the span of the wing, since each of the wing parts could 50% of the wing span. However, it would have been an obvious matter of design choice to make the span of one of the wing parts greater than 50% for aerodynamics and control purposes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 19, Lebelt as modified discloses the aircraft wing according to claim 1, wherein the junction has a thickness, as measured in a direction perpendicular to a span and chord direction of the aircraft wing, that is greater than a thickness of both the inboard wing part and the outboard wing part (as modified by Suciu the junction included the inlet pod as shown in Figs. 3-4, which has a thickness greater than the thickness of the wing sections to either side of it).
For claim 20, Lebelt as modified discloses the aircraft wing according to claim 15, wherein the junction has a thickness, as measured in a direction perpendicular to a span and chord direction of the aircraft wing, that is greater than a thickness of both the inboard wing part and the outboard wing part (as modified by Suciu the junction included the inlet pod as shown in Figs. 3-4, which has a thickness greater than the thickness of the wing sections to either side of it).
For claim 21, Lebelt as modified discloses the aircraft wing according to claim 16, wherein the junction has a thickness, as measured in a direction perpendicular to a span and chord direction of the aircraft wing, that is greater than a thickness of both the inboard wing part and the outboard wing part (as modified by Suciu the junction included the inlet pod as shown in Figs. 3-4, which has a thickness greater than the thickness of the wing sections to either side of it).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebelt in view of Suciu, further in view of Ismailov (US 20100051741 A1).
For claim 4, Lebelt as modified discloses the aircraft wing according to claim 1, but fails to disclose that the wing comprises a fuel tank, and the engine is configured to receive fuel from the fuel tank.
However, Ismailov teaches an aircraft with wing sections with anhedral and dihedral (Fig. 1), wherein the wing comprises a fuel tank, and the engine is arranged to receive fuel from the fuel tank (Para 0019, “The wings or at least one or more parts thereof may be hollow and adapted to contain fuel tanks for one or both of the power units”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lebelt et al by storing fuel in the wing as disclosed by Ismailov. One of ordinary skill in the art would have been motivated to make this modification for efficient use of a hollow space and for weight and balance purposes.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebelt in view of Suciu, further in view of Capelis (US 1956313 A).
For claim 9, Lebelt as modified discloses the aircraft wing according to claim 1, but fails to disclose a landing gear mounted at the junction.
However, Capelis teaches an aircraft wing (Figs. 1-2) with a landing gear mounted at the mid wing junction (in pod 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lebelt as modified by having landing gear mounted at the junction as disclosed by Capelis. One of ordinary skill in the art would have been motivated to make this modification to support the aircraft on the ground and to place this gear at the lowest point on the wings which is already structurally reinforced.
For claim 10, Lebelt as modified discloses the aircraft wing according to claim 9, wherein the junction comprises a pod (Capelis: pod 13 at junction) and the landing gear is configured to retract into the pod (Capelis: Fig. 1).
For claim 11, Lebelt as modified discloses the aircraft wing according to claim 9, wherein the landing gear is configured to retract in a forward direction (Capelis: Fig. 1, left is forward).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebelt in view of Suciu, further in view of Bec et al (“Bec”) (FR 2967971 A1 – translation previously provided).
For claim 15, Lebelt discloses an aircraft comprising: a fuselage (Fig. 4); and a pair of wings carried by the fuselage (Fig. 4), each wing comprising; an inboard wing part (3); an outboard wing part (2); a tip (at ends of wings); a junction between the inboard wing part and the outboard wing part (junction where pod is located); an engine mounted at the junction, (engine suspended below junction); wherein the inboard wing part has anhedral (Fig. 4) so that it extends downwardly away from the fuselage and towards the junction, and the outboard wing part has dihedral (Fig. 4) so that it extends upwardly away from the junction and towards the tip, wherein each inboard wing part has anhedral and is swept back so that it extends downwardly and aft away from the root towards the junction (Page 4: Para 3, negative sweeping of the wing section – “section 1 of the wing is to the rear”), and each outboard wing part has dihedral and is swept forward so that it extends upwardly and forward away from the junction towards the tip (Page 4: Para 3, negative sweeping of the wing section – “section 2 swept forward”),
But fails to disclose that the engine is in a position in which less than all of the engine is positioned above the junction, viewed from a front of the aircraft wing landing gear mounted at the junction.
However, Suciu teaches an aircraft wing (24) with an engine (26) mounted mid-way along the wing (Fig. 2) wherein less than all of the engine is positioned above the junction, viewed from a front of the aircraft wing (Fig. 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lebelt by mounting the engine with less than all of the engine is positioned above the junction, viewed from a front of the aircraft wing as disclosed by Suciu. One of ordinary skill in the art would have been motivated to make this modification for weight and balance purposes, for control and dynamic purposes, or for scooping “relatively laminar air at freestream total pressure into the inlet duct 78 and, thus, the turbine engine core 52” (Suciu: Para 0044).
Furthermore, Bec teaches an aircraft (Fig. 3) with two wings each having an inboard wing section with anhedral (18) and an outboard wing section with dihedral (20), further comprising a landing gear mounted at the junction (shown in Fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lebelt as modified by mounting landing gear at the junction as disclosed by Bec. One of ordinary skill in the art would have been motivated to make this modification to support the aircraft on the ground and to place this gear at the lowest point on the wings which is already structurally reinforced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/12/2022